         Case 1:19-cv-04739-JPH-MJD Document 2 Filed 12/02/19 Page 1 of 1 PageID #: 37
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                    for the
                                                       Southern District
                                                    __________  District of
                                                                         of Indiana
                                                                            __________

  AUSTIN LYON, individually and on behalf of all others similarly
                           situated,                                   )
                             Plaintiff                                 )
                                v.                                     )      Case No.   1:19-cv-04739-JPH-MJD
        NATIONAL COLLEGIATE ATHLETIC ASSOCIATION                       )
                            Defendant                                  )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiff Austin Lyon                                                                                                  .


Date:          12/02/2019                                                                       s/ Jeff Raizner
                                                                                               Attorney’s signature


                                                                                            Jeff Raizner 00784806
                                                                                           Printed name and bar number
                                                                                             2402 Dunlavy Street
                                                                                             Houston, TX 77006


                                                                                                     Address

                                                                                           jraizner@raiznerlaw.com
                                                                                                 E-mail address

                                                                                                (713) 554-9099
                                                                                                Telephone number

                                                                                                (713) 554-9098
                                                                                                  FAX number


            Print                        Save As...                                                                      Reset
